UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-5182


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

NELSON DAVID TORRES-AMPARO,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:09-cr-00226-RJC-1)


Submitted:   August 9, 2011                 Decided:   August 19, 2011


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA,
INC., Ross H. Richardson, Assistant Federal Defender, Charlotte,
North Carolina, for Appellant. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Nelson David Torres-Amparo pleaded guilty to one count

of illegal reentry by an aggravated felon, in violation of 8

U.S.C. § 1326(a), (b)(2) (2006).                        The district court sentenced

Torres-Amparo       to    seventy           months’         imprisonment.              On    appeal,

Torres-Amparo’s         counsel        filed      a    brief       pursuant       to    Anders    v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious         issue        for        appeal,          but     questioning             whether

Torres-Amparo’s          sentence            was        substantively              unreasonable.

Although Torres-Amparo was informed of his right to file a pro

se   supplemental        brief,        he   has       not    done    so.      The       Government

declined to file a responsive brief.                        We affirm.

             This     court       reviews         a    sentence       for     reasonableness,

using an abuse-of-discretion standard.                             Gall v. United States,

552 U.S. 38, 51 (2007); see also United States v. Pauley, 511
F.3d 468, 473-74 (4th Cir. 2007).                       The first step in this review

requires the court to inspect for procedural reasonableness by

ensuring     that     the        district      court         committed        no       significant

procedural errors, such as improperly calculating the Guidelines

range   or   failing        to    consider        the       18   U.S.C.     § 3553(a)         (2006)

factors.     United States v. Boulware, 604 F.3d 832, 837-38 (4th

Cir. 2010).         A reviewing court then considers the substantive

reasonableness of the sentence imposed, taking into account the

totality     of   the    circumstances.                 Gall, 552 U.S.    at       51.   We

                                                  2
presume that a sentence within a properly-calculated Guidelines

range is reasonable.              United States v. Allen, 491 F.3d 178, 193

(4th Cir. 2007).           That presumption may be rebutted by a showing

“that the sentence is unreasonable when measured against the

§ 3553(a) factors.”               United States v. Montes-Pineda, 445 F.3d
375, 379 (4th Cir. 2006) (internal quotation marks omitted).

After       thoroughly      reviewing       the      record,    we     conclude       that

Torres-Amparo’s sentence was both procedurally and substantively

reasonable.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore       affirm       Torres-Amparo’s        conviction    and    sentence.

This     court     requires        that    counsel     inform    Torres-Amparo,         in

writing,      of   the     right    to    petition    the   Supreme     Court    of    the

United States for further review.                      If Torres-Amparo requests

that    a    petition      be   filed,    but    counsel    believes     that    such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                           Counsel’s motion

must state that a copy thereof was served on Torres-Amparo.

               We dispense with oral argument because the facts and

legal       contentions     are     adequately     presented     in    the    materials

before      the    court    and    argument      would    not   aid   the    decisional

process.

                                                                                AFFIRMED

                                             3